

116 S4139 IS: Support for Global Financial Institution Pandemic Response Act of 2020
U.S. Senate
2020-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4139IN THE SENATE OF THE UNITED STATESJuly 1, 2020Mr. Durbin (for himself, Mr. Sanders, Mr. Reed, Mr. Cardin, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo encourage support by international financial institutions for a robust global response to the COVID–19 pandemic.1.Short titleThis Act may be cited as the Support for Global Financial Institution Pandemic Response Act of 2020.2.Support for a robust global response to the COVID–19 pandemic(a)United States policies at the international financial institutions(1)In generalThe Secretary of the Treasury shall instruct the United States Executive Director of each international financial institution (as defined in section 1701(c)(2) of the International Financial Institutions Act (22 U.S.C. 262r(c)(2)) to use the voice and vote of the United States at that institution—(A)to seek to ensure adequate fiscal space for world economies in response to the global coronavirus disease 2019 (commonly referred to as COVID–19) pandemic through—(i)the suspension of all debt service payments to the institution; and (ii)the relaxation of fiscal targets for any government operating a program supported by the institution, or seeking financing from the institution, in response to the pandemic; (B)to oppose the approval or endorsement of any loan, grant, document, or strategy that would lead to a decrease in health care spending or in any other spending that would impede the ability of any country to prevent or contain the spread of, or treat persons who are or may be infected with, the SARS–CoV–2 virus; and(C)to require approval of all Special Drawing Rights allocation transfers from wealthier member countries to countries that are emerging markets or developing countries, based on confirmation of implementable transparency mechanisms or protocols to ensure the allocations are used for the public good and in response the global pandemic.(2)IMF issuance of special drawing rightsThe Secretary of the Treasury shall instruct the United States Executive Director of the International Monetary Fund to use the voice and vote of the United States to support the issuance of a special allocation of not less than 2,000,000,000,000 Special Drawing Rights so that governments are able to access additional resources to finance their responses to the global COVID–19 pandemic.(b)Report requiredThe Chairman of the National Advisory Council on International Monetary and Financial Policies shall include in the annual report required by section 1701 of the International Financial Institutions Act (22 U.S.C. 262r) a description of progress made toward advancing the policies described in subsection (a).(c)TerminationSubsections (a) and (b) shall have no force or effect after the earlier of—(1)the date that is one year after the date of the enactment of this Act; or(2)the date that is 30 days after the date on which the Secretary of the Treasury submits to the Committee on Foreign Relations of the Senate and the Committee on Financial Services of the House of Representatives a report stating that the SARS–CoV–2 virus is no longer a serious threat to public health in any part of the world.